Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 4, 2020

                                     No. 04-18-00917-CV

                                    Ziaunnisa K. LODHI,
                                         Appellant

                                               v.

                                      Shah A. HAQUE,
                                          Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI04290
                         Honorable Rosie Alvarado, Judge Presiding


                                        ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice

       The panel has considered the appellant’s motion for en banc reconsideration, and the
motion is hereby DENIED.


                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of March, 2020.


                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court